Citation Nr: 1243601	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  06-31 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected degenerative arthritis of the right knee prior to November 4, 2010.  

2.  Entitlement to a rating in excess of 30 percent for the service-connected degenerative arthritis of the right knee beginning on November 4, 2010.  



REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1998.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the RO.  

In September 2010, the Board remanded the claim for increase for further development of the record.  Specifically, the Board directed the RO to schedule the Veteran for a more contemporaneous VA examination to evaluate the severity of the service-connected right knee disability.  

Subsequent to the November 2010 VA examination, the RO granted an increased 30 percent rating for the service-connected degenerative arthritis of the right knee effective on November 4, 2010.  As higher ratings for this disability were available both before and after November 4, 2010 and the Veteran was presumed to seek the maximum available benefit for the disability, the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2011, the Board denied the Veteran's claims for ratings in excess of 10 percent prior to November 4, 2010 and in excess of 30 percent beginning on November 4, 2010 for the service-connected degenerative arthritis of the right knee.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  

In April 2012, the Court granted the Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the Board's decision and remanding the claims to the Board for further proceedings consistent with the Joint Motion.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the Joint Motion, the parties agreed that, in the August 2011 decision, the Board failed to give adequate reasons and bases to support its decision to deny ratings in excess of 10 percent for the period prior to November 4, 2010 and in excess of 30 percent for the period from November 4, 2010 for the degenerative arthritis of the right knee (The parties did not wish to disturb the portion of the Board decision that granted an increased 30 percent rating for the service-connected right knee disability based on subluxation and cartilage damage).  

Specifically, the parties agreed that the Board failed to ensure even substantial compliance with its September 2010 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

To that end, in the September 2010 remand, the Board instructed the RO to schedule the Veteran for a VA examination to determine the nature and extent of all impairments due to his service-connected right knee disability.  Specifically, the examiner was to (a) determine if the knee locks and if so the frequency of the locking; (b) perform tests of joint movement against varying resistance, describe the extent of any incoordination, weakened movement and excess fatigability and assess the additional functional impairment due to weakened movement, excess fatigability or incoordination in terms of degree of additional range of motion loss; (c) express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and to the extent feasible assess the additional functional impairments on repeated use or during flare-ups in terms of the degree of additional range of motion loss; and, (d) provide an opinion concerning the impact of the knee disability on the Veteran's ability to work.

In the November 2010 VA examination report, the examiner, indicating that the claims file had been made available but that no specific opinion was asked of him, apparently failed to provide the responses to questions posed and information requested of him in the September 2010 remand.   

In this regard, the parties noted that there was no indication that the November 2010 VA examination included tests of joint movement against varying resistance.  Further, there was no opinion as to the additional functional impairment caused by weakness, excess fatigability or incoordination in terms of the degree of additional range of motion loss or even a description of these impairments.  Additionally, the examiner failed to offer an opinion as to the degree of additional functional loss during flare-ups, despite the notation in the report that the Veteran suffered from such flare-ups.  Finally, the examiner failed to provide an opinion concerning the impact of the knee disability on the Veteran's ability to work.  

VA regulations provide that where "the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. §§ 4.2, 19.9 (2011).  

Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required by the courts "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
    
Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should sent a letter to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), the need for additional evidence regarding his claim.  This letter should reflect all appropriate legal guidance.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who have recently treated the Veteran for his service-connected degenerative arthritis of the right knee.  After the Veteran has signed the appropriate releases, outstanding records of treatment since November 2010 should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The RO also should have the Veteran scheduled for another VA examination by an examiner with appropriate expertise to determine the nature and extent of all impairments due to the Veteran's service-connected right knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  Following the examination, the examiner must provide responses to the following: 

(a)  Identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  The examiner should also determine if the knee locks and if so the frequency of the locking.

(b)  Perform tests of joint movement against varying resistance.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  If feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

(c)  Express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

(d)  Provide an opinion concerning the impact of the degenerative arthritis of the right knee on the Veteran's ability to work.  

A complete rationale must be given for all opinions and conclusions expressed with the medical bases for the conclusions set out.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

